Citation Nr: 0110968	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  00-04 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for chronic muscular strain of the low back, superimposed on 
degenerative instability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to September 
1976.  


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The RO granted entitlement to service connection for chronic 
muscular strain of the low back, superimposed on degenerative 
instability with assignment of a 10 percent evaluation 
effective November 20, 1998.

In November 1999 the RO granted an increase in the evaluation 
of the low back disability to 20 percent, also effective 
November 20, 1998.  

Although the increase to 20 percent represented a grant in 
benefits, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") has held 
that a "decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In any 
case, the veteran specifically notified the RO of his 
continued disagreement with the assigned 20 percent rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative evidence shows that the veteran's chronic 
muscular strain of the low back, superimposed on degenerative 
instability, is not productive of severe limitation of motion 
of the lumbar spine or a severe lumbosacral strain with 
muscle spasm on extreme forward bending or loss of lateral 
motion, and is not manifested by additional functional loss 
due to pain or other pathology.


CONCLUSIONS OF LAW

1.  VA has met its duty to assist pursuant to the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).

2.  The criteria for an evaluation in excess of 20 percent 
for a chronic muscular strain of the low back, superimposed 
on degenerative instability, have not been met.  38 U.S.C.A. 
1155 (West 1991); VCAA of 2000, Pub. L. No. 106-475 § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5295 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's Form DD 214 establishes he actively served in 
the Army from June 1968 to September 1976 as a vehicle 
mechanic.  There is no indication he engaged in combat.

A review of the veteran's service medical records establishes 
that he sought and received treatment for an in-service low 
back disorder from 1973 to 1976.  

In November 1973, the veteran complained of a chronic back 
problem exacerbated by heavy lifting.  In May 1974, he was 
placed on restricted duty for three weeks due to low back 
pain and spondylolysis.  Lumbar X-rays in June 1974 confirmed 
the diagnosis of spondylolysis.  

The veteran presented with back pain in April 1975, noting 
that his pain had begun three years earlier.  He was treated 
conservatively, with flexion exercises, heat, and analgesics.  



In September 1975, the veteran was placed on "Quarters" for 
48 hours following a diagnosis of low back strain.  He was 
eventually referred to an orthopedic evaluation.  Objective 
examination, however, revealed no pain, tenderness, or 
numbness on palpation, and X-rays were deemed 
"questionable."  

Service records from June and July 1976 include lumbar X-rays 
evidencing no fracture, deformity, or residual arthritic 
changes.  Lumbar strain remained the diagnostic impression.

Following a January 1994 conviction for an unspecified felony 
offense, the veteran received a life sentence.  He is 
currently incarcerated at Oregon State Penitentiary (OSP), 
where he has been since his conviction.  OSP has thus 
exclusively treated the veteran post-service.  

OSP treatment records throughout 1997 and 1998 show 
intermittent complaints of low back pain with requests for 
pain medication refills initially prescribed in 1994, soon 
after the commencement of his incarceration. 

A March 1998 X-ray examination of the lower gastrointestinal 
tract and colon noted  incidental findings consistent with 
some degenerative disc change in the lower lumbar region.  
Cervical X-rays, also taken in March 1998, demonstrated no 
significant abnormalities.  The majority of the OSP medical 
records address treatment for signs and symptoms of 
disabilities unrelated to his low back pain, such as rectal 
bleeding, poorly controlled diabetes, knee pain, and 
hypertension.

In November 1998, the veteran amended his then-current claims 
(hearing loss and tinnitus) to include entitlement to service 
connection for his low back disorder.  In a January 1999 
statement in support of his claim, he reported that his back 
symptoms had gradually increased.   

In January 1999, the veteran attended a VA examination for 
his low back disability.  He denied any further injury to his 
back subsequent to his military service, but said he was 
bothered by low back pain to the extent he had continued with 
symptoms and had not felt "totally well in the back for even 
three months since military."  His treatment at that time 
included careful activity plus exercise.  His comfort level 
at that time allowed for no more than one hour of driving and 
30 minutes of walking.  

Based on the veteran's complaints, the January 1999 VA 
examiner noted the presence of numbness at the right foot; 
coughing, bothersome to the low back; poor sleep secondary to 
back pain; feelings of back fatigue; poor coordination in the 
right lower extremity; and monthly flare-ups of acute back 
pain. 

VA examination also noted there was no history of surgical 
intervention for any neck, back, or lower extremity 
disability.  The veteran was able to rise on toes and heels.  
He was also able to flex forward and reach to his feet.  
According to the examiner, percussion of his flexed spine was 
not painful.  Back motion allowed for flexion to 90 degrees, 
extension to 20 degrees, rotation to 30/30 degrees, and 
lateral bending to 35/35 degrees.  Straight leg raising was 
easily tolerated to 80 degrees.  

Lumbar X-rays in connection with the January 1999 VA 
examination revealed severe, 50 percent disc narrowing at L3-
4, L4-5, and L5-S1 levels.  Small osteophytes were also 
present.  The examiner diagnosed chronic muscular strain 
superimposed on degenerative instability.  The lumbar roots 
were considered uninvolved.    

The VA examiner provided comments regarding the exam results.  
He indicated the veteran's subjective complaints were 
consistent with a 20-degree decrease in back flexion.  The 
examiner also stated the veteran's flare-up problems were 
consistent with a 15-degree decrease in back flexion.

In its March 1999 rating decision, the RO allowed an 
evaluation of 10 percent for the veteran's low back 
disability, effective November 20, 1998.


The veteran submitted an April 1999 notice of disagreement 
with the 10 percent evaluation and attached the OSP medical 
records discussed above.  Review of these additional records 
resulted in a November 1999 rating decision wherein the RO 
increased the evaluation of his low back disability to 20 
percent. 

In January 2000, the veteran filed a notice of disagreement 
with the November 1999 rating decision.  In his notice of 
disagreement, he contended the findings of the January 1999 
VA examiner were consistent with a 40 percent evaluation for 
his low back disability.  He further noted his awareness that 
any increase in excess of 10 percent would amount to no 
additional monetary benefit, due to his incarceration; he 
nevertheless explained that a further increase from his 
current evaluation would provide added medical assistance 
during his incarceration.     

In March 2000, the veteran filed his substantive appeal to 
the Board in which he reported severe back pain daily, 
requiring occasional listing and bending.    


Criteria

I. Duty to Assist

Except as otherwise provided, a veteran has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  VCAA of 2000, Pub. 
L. No. 106-475, §4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38U.S.C.A. §5107).  

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  VCAA of 2000, Pub. L. No. 
106-475, §3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38U.S.C.A. §5103).  

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  VCAA of 2000, Pub. L. No. 106-475, §3(a), 114 
Stat. 2096, 2096 (2000) (to be codified as amended at 
38U.S.C.A. §5102).  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that he is unable to 
obtain records with respect to the claim.  

Such a notification shall (A) identify the records the 
Secretary is unable to obtain; (B) briefly explain the 
efforts that the Secretary made to obtain those records; and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) 
shall include obtaining the following records if relevant to 
the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information sufficient 
to locate such records, other relevant records pertaining to 
the claimant's active military, naval, or air service that 
are held or maintained by a governmental entity.

(2) Records of relevant medical treatment or examination of 
the claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records.

(3) Any other relevant records held by any Federal department 
or agency that the claimant adequately identifies and 
authorizes the Secretary to obtain.  

VCAA of 2000, Pub. L. No. 106-475, §3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38U.S.C. §5103A).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.

VCAA of 2000, Pub. L. No. 106-475, §3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38U.S.C. §5103A).

II. Evaluation of Low Back Disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2, 
which require the evaluation of the complete medical history 
of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim. Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2000).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The Court has 
held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App.259 (1994); Fanning v. Brown, 4 Vet. App.225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App.202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedular is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  

Traumatic arthritis, confirmed by X-ray, is rated as 
degenerative arthritis under Diagnostic Code 5010.  38 C.F.R. 
§4.71a, Diagnostic Code 5010 (2000).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
involved under 38 C.F.R. §4.71a.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2000).  

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation is warranted with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations.  A 10 percent evaluation is warranted with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  The 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be combined 
with ratings based on limitation of motion.  

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995), 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added"; and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation.  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.



Finally, the Court noted that "Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by x-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in.  
Hicks v. Brown, 8 Vet. App. 417 (1995).

The Rating Schedule provides a compensable rating for 
limitation of motion of the lumbar spine with the assignment 
of a 10 percent disability when slight, 20 percent when 
moderate, or 40 percent when severe.  38 C.F.R. §4.71a, 
Diagnostic Code 5292 (2000).  

The Rating Schedule provides a non-compensable evaluation for 
intervertebral disc syndrome when post-operative, cured; 10 
percent when mild; 20 percent when moderate and characterized 
by recurring attacks; 40 percent when severe and 
characterized by recurring attacks with intermittent relief; 
and 60 percent when pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. §4.71a, 
Diagnostic Code 5293 (2000).  

The VA Office of General Counsel has determined that the 
rating for intervertebral disc syndrome involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the lumbar vertebrae.  Therefore, 38 
C.F.R. §§ 4.40 and 4.45 should be applied to a veteran's 
disability under Diagnostic Code 5293.  However, a corollary 
of the decision is that ratings cannot be assigned for both 
limitation of motion and intervertebral disc syndrome without 
violating the prohibition against pyramiding of ratings 
because intervertebral disc syndrome has been found to 
implicate limitation of motion.  VAOPGCPREC 36-97.

The Rating Schedule provides a non-compensable rating for 
lumbosacral strain when based on slight subjective symptoms 
only, 10 percent with characteristic pain on motion, 20 
percent with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, and 
40 percent with severe lumbosacral strain manifested by 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. §4.71a, Diagnostic Code 5295 (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  VCAA of 2000, Pub. L. No. 106-475 § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107);  38 C.F.R. §§ 3.102, 4.3 (2000).


Analysis

I. Duty to Assist

The Board notes VA satisfied its duty to assist the veteran 
under VCAA.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  



The RO obtained the veteran's service records, which included 
his induction examination, in-service treatment entries, and 
discharge records.  There is no indication that any service 
medical records are missing.  VCAA of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A). 

The veteran is currently incarcerated at OSP.  The RO 
received these records from the veteran and considered the 
same in making its November 1999 rating decision.  Because 
the veteran has never been released from prison, and as he 
told the 1999 VA examiner all his treatment was at OSP, there 
is no suggestion of the existence of any other relevant 
evidence.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

Incarcerated veterans are entitled to the same care and 
consideration given to their fellow veterans and any 
assistance provided them should be tailored to their peculiar 
circumstances of confinement.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991); see also Bolton v. Brown, 8 Vet. App. 185, 
191 (1995).  In the present claim, VA scheduled and conducted 
a thorough examination in January 1999 of the veteran's low 
back disorder.  

No examination is required in the absence of evidence showing 
some increase in disability.  Glover v. West, 185 F.3d 1328 
(Fed. Cir. 1999).  Here, despite a claim for an evaluation in 
excess of 20 percent, the probative January 1999 examination 
was followed by a submission of treatment records showing 
nothing more than occasional complaints of back pain and 
requests for conservative treatment.  The Board thus finds 
that a remand for another VA examination or medical opinion 
is not warranted because the claims file contains evidence 
sufficient for the Board to make a decision.  VCAA of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).   


The veteran has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and he has done so.  He provided a detailed notice of 
disagreement and substantive appeal to the Board in which he 
set forth the specifics of his claim.  In April 1999, through 
his representative, he submitted the medical records of 
treatment from OSP.  

The Board is thus satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claims is required to comply with the duty to assist 
as mandated by the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000). 

 In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  Having determined that the duty to 
assist has been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.
 
II. Schedular Evaluation of Low Back Disorder

The RO assigned a 10 percent evaluation of the veteran's low 
back disability in March 1999.  The following month, the 
notice of disagreement from the veteran specifically 
indicated his back disorder was more severe than the 10 
percent rating  granted by the RO.  The Board will thus 
consider whether the veteran's low back disability warrants 
assignment of more than a 20 percent evaluation at any point 
in the appeal period, as mandated by the Court in Fenderson. 
   
The veteran is currently at an evaluation of 20 percent for 
his low back disability. Under Diagnostic Codes 5292 and 
5295, such an evaluation is consistent with loss of lumbar 
motion or lumbosacral strain indicating either moderate 
lumbar strain or muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  

Currently, the veteran has an evaluation rating of 20 percent 
under Diagnostic Code 5292 (5295-5292), consistent with a 
moderate limitation of motion of the lumbar spine.  To 
receive an evaluation in excess of 20 percent, the low back 
disability would have to show at least a severe limitation of 
motion of the lumbar spine 38 C.F.R. § 4.71a, Diagnostic Code 
5292.   

In this case, a severe limitation of motion of the lumbar 
spine is not present.  VA examination in January 1999 noted 
no marked flexion.  Forward flexion was to 90 degrees and 
extension was to 20 degrees.  In fact, it was noted the 
veteran was able to flex forward and reach to his feet.  
Lateral rotation and bending were entirely unaffected as 
well. 

The Board continues to consider evaluation under Diagnostic 
Code 5295, pertinent to lumbosacral strain.  Under this code, 
a strain is severe if there is listing of the entire spine, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

In his substantive appeal to the Board, the veteran mentioned 
for the first time that he walked "listing to the right," 
yet there is no competent medical evidence of such.  As noted 
previously, there is also no competent evidence showing a 
marked limitation of forward bending, lateral motion, or 
abnormal mobility on forced motion, despite the presence of 
disc space narrowing. 

Since the veteran's low back disability, i.e., muscular 
strain, was diagnosed and subsequently considered by the RO 
as superimposed on a degenerative instability of the lumbar 
region, the Board has also considered Diagnostic Code 5293.  
For an evaluation in excess of 20 percent, severe 
intervertebral disc syndrome is established by recurring 
attacks of sciatic neuropathy, muscle spasm, or other 
appropriate neurological findings, with such findings 
relieved only intermittently.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.

With respect to intervertebral disc syndrome in this case, 
the veteran reported poor coordination in the right foot; 
however, this complaint is outweighed by his ability on 
examination to rise on toes and heels and by the examiner's 
conclusion that the lumbar roots were completely uninvolved 
in the veteran's disability.  These considerations, in 
connection with no competent medical evidence establishing 
sciatic neuropathy, muscle spasm, absent ankle jerk, or other 
neurological findings, suggest his symptoms result in no 
impairment under Diagnostic Code 5293.  

The Board has also considered the question of whether there 
is functional loss due to pain.  While there is some 
functional loss as noted in the January 1999 examination, the 
same is not supported by visible behavior of the veteran 
undertaking such motion.  Despite repeated complaints of pain 
during motion throughout the record, the VA examiner observed 
no such visible behavior.  For instance, straight leg raising 
was "easily tolerated to 80 degrees."  Percussion of the 
flexed spine while the veteran was performing a toe touch 
elicited no pain.  The veteran also admitted during the 
examination that he could walk for approximately 30 minutes 
at a time, and that he continues to exercise.  In sum, the 
probative evidence of record, consistent with the January 
1999 VA examination, indicates that any loss of motion due to 
pain fails to even remotely approximate an evaluation in 
excess of 20 percent.   See DeLuca, supra.  

Ratings cannot be assigned in this case for both limitation 
of motion and intervertebral disc syndrome.  To do so would 
essentially compensate the veteran twice for the same loss of 
motion symptomatology.  Brady, supra.  The evaluation of his 
manifested limitation of motion under various diagnoses is 
contrary to the provisions against pyramiding.  VAOPGCPREC 
36-97; 38 C.F.R. § 4.14 (2000). 

Finally, the Board notes that there is no evidence in the 
record of the veteran having a fractured vertebra or 
ankylosis of the spine as part and parcel of his service-
connected disability.  X-rays have never been interpreted as 
revealing such impairments, and service connection has not 
otherwise been granted in this regard.  Therefore, DC's 5285 
through 5289 are inapplicable in this decision.  See 38 
C.F.R. § 4.71a, Diagnostic Codes, 5285, 5286, and 5289 
(2000).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board, however, finds no basis upon which to 
assign a higher disability evaluation, in that the veteran 
manifests no separate and distinct symptoms of low back 
disability not contemplated in the currently assigned 20 
percent rating as permitted under the Schedule.   

The Board thus concludes that an increased evaluation based 
on Diagnostic Codes 5292, 5293, 5295, or pursuant to sections 
4.40, 4.45, and 4.59 (dealing with functional loss due to 
pain or other pathology) is not warranted in this instance 
for any period at issue because the probative evidence of 
record does not warrant an evaluation in excess of 20 
percent.  

III. Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO has considered 
his claim in terms of an extraschedular rating.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate, an extra-schedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1).  

In the case at hand, the veteran has not specifically 
indicated that his low back disability has interfered with 
his employment, nor can such assertion be expected at this 
time due to his incarceration.  

The Board is of the opinion that the veteran has not 
presented a disability picture so unusual or exceptional as 
to render impractical the application of the regular 
schedular standards.  Nor does the evidence indicate that the 
low back disability has markedly interfered with employment 
or resulted in frequent hospitalizations or inpatient care.  
Referral in this instance is therefore not warranted.   

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a preponderance of the evidence is 
against an increased evaluation for the veteran's service-
connected low back disability.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
chronic muscular strain of the low back, superimposed on 
degenerative instability.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

